UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act file number 811-02183 MassMutual Corporate Investors (Exact name of registrant as specified in charter) 1500 Main Street, Springfield, MA 01115 (Address of principal executive offices) (Zip code) Christopher A. DeFrancis, Vice President and Secretary 1500 Main Street, Suite 2800, Springfield, MA 01115 (Name and address of agent for service) Registrant's telephone number, including area code: 413-226-1000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/11 CONSOLIDATEDSCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Corporate Restricted Securities - 98.18%: (A) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Private Placement Investments - 92.89% A E Company, Inc. A designer and manufacturer of machined parts and assembly structures for the commercial and military aerospace industries. 11% Senior Secured Note due 2015 $ * $ $ 13% Senior Subordinated Note due 2016 $ 11/10/09 Common Stock (B) 323,077 shs. 11/10/09 Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 161,538 shs. 11/10/09 * 11/10/09 and 11/18/09. A H C Holding Company, Inc. A designer and manufacturer of boilers and water heaters for the commercial sector. 15% Senior Subordinated Note due 2015 $ 11/21/07 Limited Partnership Interest (B) 23.16% int. 11/21/07 A S A P Industries LLC A designer and manufacturer of components used on oil and natural gas wells. 12.5% Senior Subordinated Note due 2015 $ 12/31/08 Limited Liability Company Unit Class A-2 (B) 1,276 uts. 12/31/08 Limited Liability Company Unit Class A-3 (B) 1,149 uts. 12/31/08 A S C Group, Inc. A designer and manufacturer of high reliability encryption equipment, communications products, computing systems and electronic components primarily for the military and aerospace sectors. 12.75% Senior Subordinated Note due 2016 $ 10/09/09 Limited Liability Company Unit Class A (B) 4,128 uts. * Limited Liability Company Unit Class B (B) 2,782 uts. 10/09/09 * 10/09/09 and 10/27/10. A W X Holdings Corporation A provider of aerial equipment rental, sales and repair services to non-residential construction and maintenance contractors operating in the State of Indiana. 10.5% Senior Secured Term Note due 2014 (D) $ 05/15/08 13% Senior Subordinated Note due 2015 (D) $ 05/15/08 - Common Stock (B) 105,000 shs. 05/15/08 - Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 36,923 shs. 05/15/08 - 8 CONSOCONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Advanced Technologies Holdings A provider of factory maintenance services to industrial companies. 15% Senior Subordinated Note due 2013 $ 12/27/07 $ $ Preferred Stock (B) 1,031 shs. 12/27/07 Preferred Stock Series B (B) 52 shs. 01/04/11 Aero Holdings, Inc. A provider of geospatial services to corporate and government clients. 10.5% Senior Secured Term Note due 2014 $ 03/09/07 14% Senior Subordinated Note due 2015 $ 03/09/07 Common Stock (B) 262,500 shs. 03/09/07 Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 66,116 shs. 03/09/07 All Current Holding Company A specialty re-seller of essential electrical parts and components primarily serving wholesale distributors. 12% Senior Subordinated Note due 2015 $ 09/26/08 Common Stock (B) 1,347 shs. 09/26/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 958 shs. 09/26/08 American Hospice Management Holding LLC A for-profit hospice care provider in the United States. 12% Senior Subordinated Note due 2013 $ * Preferred Class A Unit (B) 3,223 uts. ** Preferred Class B Unit (B) 1,526 uts. 06/09/08 Common Class B Unit (B) 30,420 uts. 01/22/04 1 Common Class D Unit (B) 6,980 uts. 09/12/06 1 * 01/22/04 and 06/09/08. ** 01/22/04 and 09/12/06. Apex Analytix Holding Corporation A provider of audit recovery and fraud detection services and software to commercial and retail businesses in the U.S. and Europe. 12.5% Senior Subordinated Note due 2014 $ 04/28/09 Preferred Stock Series B (B) 3,065 shs. 04/28/09 Common Stock (B) 1,366 shs 04/28/09 9 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units orOwnership Percentage Acquisition Date Cost Fair Value Arrow Tru-Line Holdings, Inc. A manufacturer of hardware for residential and commercial overhead garage doors in North America. 12% Senior Subordinated Note due 2012 (D) $ 05/18/05 $ $ Preferred Stock (B) 63 shs. 10/16/09 - Common Stock (B) 497 shs. 05/18/05 - Warrant, exercisable until 2012, to purchase common stock at $.01 per share (B) 130 shs. 05/18/05 - Associated Diversified Services A provider of routine maintenance and repair services primarily to electric utility companies predominantly on electric power distribution lines. 10% Senior Secured Term Note due 2016 (C) $ 09/30/10 13% Senior Subordinated Note due 2017 $ 09/30/10 Limited Liability Company Unit Class B (B) 92,571 uts. 09/30/10 Limited Liability Company Unit Class B OID (B) 70,765 uts. 09/30/10 Barcodes Group, Inc. A distributor and reseller of automatic identification and data capture equipment, including mobile computers, scanners, point-of-sale systems, labels, and accessories. 13.5% Senior Subordinated Note due 2016 $ 07/27/10 Preferred Stock (B) 39 shs. 07/27/10 Common Stock Class A (B) 131 shs. 07/27/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 23 shs. 07/27/10 - Bravo Sports Holding Corporation A designer and marketer of niche branded consumer products including canopies, trampolines, in-line skates, skateboards, and urethane wheels. 12.5% Senior Subordinated Note due 2014 $ 06/30/06 Preferred Stock Class A (B) 879 shs. 06/30/06 Common Stock (B) 1 sh. 06/30/06 - Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 309 shs. 06/30/06 10 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value C D N T, Inc. A value-added converter and distributor of specialty pressure sensitive adhesives, foams, films, and foils. 10.5% Senior Secured Term Note due 2014 $ 08/07/08 $ $ 12.5% Senior Subordinated Note due 2015 $ 08/07/08 Common Stock (B) 73,256 shs. 08/07/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 57,600 shs. 08/07/08 Capital Specialty Plastics, Inc. A producer of desiccant strips used for packaging pharmaceutical products. Common Stock (B) 109 shs. * *12/30/97 and 05/29/99. Clough, Harbour and Associates An engineering service firm that is located in Albany, NY. 12.25% Senior Subordinated Note due 2015 $ 12/02/08 Preferred Stock (B) 277 shs. 12/02/08 CHG Alternative Education Holding Company A leading provider of publicly-funded, for profit pre-K-12 education services targeting special needs children at therapeutic day schools and “at risk” youth through alternative education programs. 13.5% Senior Subordinated Note due 2018 $ 01/19/11 Common Stock (B) 1,125 shs. 01/19/11 Warrant, exercisable until 2021, to purchase common stock at $.01 per share (B) 884 shs. 01/19/11 9 Coeur, Inc. A producer of proprietary, disposable power injection syringes. 12% Senior Subordinated Note due 2016 $ 10/10/08 Common Stock (B) 607 shs. 10/10/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 934 shs. 10/10/08 Connecticut Electric, Inc. A supplier and distributor of electrical products sold into the retail and wholesale markets. 10% Senior Subordinated Note due 2014 (D) $ 01/12/07 Limited Liability Company Unit Class A (B) 156,046 uts. 01/12/07 - Limited Liability Company Unit Class C (B) 112,873 uts. 01/12/07 - Limited Liability Company Unit Class D (B) 1,268,437 uts. 05/03/10 - - Limited Liability Company Unit Class E (B) 2,081 uts. 05/03/10 - - 11 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Connor Sport Court International, Inc. A designer and manufacturer of outdoor and indoor synthetic sports flooring and other temporary flooring products. Preferred Stock Series B-2 (B) 17,152 shs. 07/05/07 $ Preferred Stock Series C (B) 8,986 shs. 07/05/07 Common Stock (B) 718 shs. 07/05/07 7 Limited Partnership Interest (B) 12.64% int. * - *08/12/04 and 01/14/05. CorePharma LLC A manufacturer of oral dose generic pharmaceuticals targeted at niche applications. 14.5% Senior Subordinated Note due 2016 $ 08/04/05 Warrant, exercisable until 2013, to purchase common stock at $.001 per share (B) 20 shs. 08/04/05 Crane Rental Corporation A crane rental company. 13% Senior Subordinated Note due 2015 $ 08/21/08 Common Stock (B) 255,000 shs. 08/21/08 - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 136,070 shs. 08/21/08 - Custom Engineered Wheels, Inc. A manufacturer of custom engineered, non-pneumatic plastic wheels and plastic tread cap tires used primarily for lawn and garden products and wheelchairs. 12.5% Senior Subordinated Note due 2016 $ 10/27/09 Preferred Stock PIK (B) 296 shs. 10/27/09 Preferred Stock Series A (B) 216 shs. 10/27/09 Common Stock (B) 72 shs. 10/27/09 - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 53 shs. 10/27/09 - Davis-Standard LLC A manufacturer, assembler, and installer of a broad range of capital equipment that is used in the extrusion, conversion, and processing of plastic materials. 12% Senior Subordinated Note due 2014 $ 10/30/06 Limited Partnership Interest (B) 1.82% int. 10/30/06 Warrant, exercisable until 2014, to purchase preferred stock at $.01 per share (B) 50 shs. 10/30/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 34 shs. 10/30/06 12 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Duncan Systems, Inc. A distributor of windshields and side glass for the recreational vehicle market. 10% Senior Secured Term Note due 2013 $ 11/01/06 $ $ 13% Senior Subordinated Note due 2014 $ 11/01/06 Common Stock (B) 180,000 shs. 11/01/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 56,514 shs. 11/01/06 E S P Holdco, Inc. A manufacturer of power protection technology for commercial office equipment, primarily supplying the office equipment dealer network. 14% Senior Subordinated Note due 2015 $ 01/08/08 Common Stock (B) 660 shs. 01/08/08 E X C Acquisition Corporation A manufacturer of pre-filled syringes and pump systems used for intravenous drug delivery. Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 22 shs. 06/28/04 Eatem Holding Company A developer and manufacturer of savory flavor systems for soups, sauces, gravies, and other products produced by food manufacturers for retail and foodservice end products. 12.5% Senior Subordinated Note due 2018 $ 02/01/10 Common Stock (B) 150 shs. 02/01/10 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 358 shs. 02/01/10 F C X Holdings Corporation A distributor of specialty/technical valves, actuators, accessories, and process instrumentation supplying a number of industrial, high purity, and energy end markets in North America. 15% Senior Subordinated Note due 2015 $ 10/06/08 Preferred Stock Series A (B) 231 shs. 12/30/10 Preferred Stock Series B (B) 4,341 shs. 10/06/08 Common Stock (B) 3,069 shs. 10/06/08 - F F C Holding Corporation A leading U.S. manufacturer of private label frozen novelty and ice cream products. 16% Senior Subordinated Note due 2017 $ 09/27/10 Limited Liability Company Units Preferred (B) 512 uts. 09/27/10 Limited Liability Company Units (B) 512 uts. 09/27/10 13 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value F G I Equity LLC A manufacturer of a broad range of filters and related products that are used in commercial, light industrial, healthcare, gas turbine, nuclear, laboratory, clean room, hotel, educational system, and food processing settings. 14.25% Senior Subordinated Note due 2016 $ 12/15/10 $ $ Limited Liability Company Unit Class B-1 (B) 394,737 uts. 12/15/10 Limited Liability Company Unit Class B-2 (B) 49,488 uts. 12/15/10 F H Equity LLC A designer and manufacturer of a full line of automatic transmission filters and filtration systems for passenger vehicles. 14% Senior Subordinated Note due 2017 $ 12/20/10 Limited Liability Company Unit Class C (B) 9,449 uts. 12/20/10 94 Flutes, Inc. An independent manufacturer of micro fluted corrugated sheet material for the food and consumer products packaging industries. 10%Senior Secured Term Note due 2013 (D) $ 04/13/06 14%Senior Subordinated Note due 2014 (D) $ 04/13/06 - G C Holdings A leading manufacturer of gaming tickets, industrial recording charts, security-enabled point-of sale receipts, and medical charts and supplies. 12.5% Senior Subordinated Note due 2017 $ 10/19/10 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 594 shs. 10/19/10 6 Golden County Foods Holding, Inc. A manufacturer of frozen appetizers and snacks. 16% Senior Subordinated Note due 2015 (D) $ 11/01/07 - 16%PIK Note due 2015 (D) $ 12/31/08 - 8% Series A Convertible Preferred Stock, convertible into fully dilluted common shares (B) 146,658 shs. 11/01/07 - - H M Holding Company A designer, manufacturer, and importer of promotional and wood furniture. 7.5% Senior Subordinated Note due 2013 (D) $ 10/15/09 Preferred Stock (B) 40 shs. * - Preferred Stock Series B (B) 2,055 shs. 10/15/09 - Common Stock (B) 340 shs. 02/10/06 - Common Stock Class C (B) 560 shs. 10/15/09 - - Warrant, exercisable until 2013, to purchase common stock at $.02 per share (B) 126 shs. 02/10/06 - * 09/18/07 and 06/27/08. 14 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Highgate Capital LLC An acquirer of controlling or substantial interests in manufacturing and marketing entities. Series A Preferred Units (B) 1.19% int. 07/21/94 $ $ - Home Décor Holding Company A designer, manufacturer and marketer of framed art and wall décor products. 12.5% Senior Subordinated Note due 2013 $ * Common Stock(B) 63 shs. * Warrant, exercisable until 2012, to purchase common stock at $.02 per share (B) 200 shs. * * 06/30/04 and 08/19/04. Hospitality Mints Holding Company A manufacturer of individually-wrapped imprinted promotional mints. 12% Senior Subordinated Note due 2016 $ 08/19/08 Common Stock(B) 474 shs. 08/19/08 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 123 shs. 08/19/08 Insurance Claims Management, Inc. A third party administrator providing auto and property claim administration services for insurance companies. Common Stock (B) 69 shs. 02/27/07 Warrant, exercisable until 2011, to purchase common stock at $.01 per share (B) 20 shs. 02/27/07 International Offshore Services LLC A leading provider of marine transportation services, platform decomissioning, and salvage services to oil and gas producers in the shallow waters of the Gulf of Mexico. 14.25% Senior Subordinated Secured Note due 2017 $ 07/07/09 Limited Liability Company Unit (B) 3,112 uts. 07/07/09 J A C Holding Enterprises, Inc. A supplier of luggage racks and accessories to the original equipment manufacturers. 12.5% Senior Subordinated Note due 2017 $ 12/20/10 Preferred Stock A (B) 495 shs. 12/20/10 Preferred Stock B (B) 0.17 shs. 12/20/10 - - Common Stock(B) 100 shs. 12/20/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 36 shs. 12/20/10 - 15 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Jason Partners Holdings LLC A diversified manufacturing company serving various industrial markets. Limited Liability Company Unit (B) 90 uts. 09/21/10 $ $ Justrite Manufacturing Acquisition Company A manufacturer of safety products such as storage cabinets and containers. 12% Senior Subordinated Note due 2011 $ 12/15/04 Warrant, exercisable until 2011, to purchase common stock at $.01 per share (B) 1,121 shs. 12/15/04 K H O F Holdings, Inc. A manufacturer of premium disposable tableware products serving both the foodservice and consumer channels. Common Stock (B) 220,673 shs. 10/15/07 K N B Holdings Corporation A designer, manufacturer and marketer of products for the custom framing market. 15.5% Senior Subordinated Note due 2013 (D) $ 05/25/06 Common Stock (B) 134,210 shs. 05/25/06 - Warrant, exercisable until 2013, to purchase common stock at $.01 per share (B) 82,357 shs. 05/25/06 - K P H I Holdings, Inc. A manufactuer of highly engineered plastic and metal components for a diverse range of end-markets, including medical, consumer and industrial, automotive and defense. 15% Senior Subordinated Note due 2017 $ 12/10/10 Common Stock (B) 391,304 shs. 12/10/10 K P I Holdings, Inc. The largest player in the U.S. non-automotive, non-ferrous die casting segment. 12.75% Senior Subordinated Note due 2015 (D) $ 07/16/08 Convertible Preferred Stock Series C (B) 55 shs. 06/30/09 Convertible Preferred Stock Series D (B) 24 shs. 09/17/09 Common Stock (B) 443 shs. 07/15/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 96 shs. 07/16/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 128 shs. 09/17/09 - 16 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value K W P I Holdings Corporation A manufacturer and distributor of vinyl windows and patio doors throughout the northwestern United States. 12% Senior Subordinated Note due 2015 (D) $ 03/14/07 $ $ Preferred Stock PIK (B) 1,499 shs. 02/17/11 Common Stock (B) 232 shs. 03/13/07 - Warrant, exercisable until 2019, to purchase preferred stock at $.01 per share (B) 134 shs. 07/07/09 - - Warrant, exercisable until 2017, to purchase common stock at $.01 per share (B) 167 shs. 03/14/07 - M V I Holding, Inc. A manufacturer of large precision machined metal components used in equipment which services a variety of industries, including the oil and gas, mining, and defense markets. 13% Senior Subordinated Note due 2016 $ 09/12/08 Common Stock (B) 61 shs. 09/12/08 - Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 66 shs. 09/12/08 - Mail Communications Group, Inc. A provider of mail processing and handling services, lettershop services, and commercial printing services. 12.5% Senior Subordinated Note due 2014 $ 05/04/07 Limited Liability Company Unit (B) 24,109 uts. * Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 3,375 shs. 05/04/07 * 05/04/07 and 01/02/08. Manhattan Beachwear Holding Company A designer and distributor of women’s swimwear. 15% Senior Subordinated Note due 2018 $ 10/05/10 12.5% Senior Subordinated Note due 2018 $ 01/15/10 Common Stock (B) 106 shs. 10/05/10 Common Stock Class B (B) 353 shs. 01/15/10 Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 312 shs. 01/15/10 17 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value MBWS Ultimate Holdco, Inc. A provider of services throughout North Dakota that address the fluid management and related transportaion needs of an oil well. 12% Senior Subordinated Note due 2016 $ * $ $ Preferred Stock Series A (B) 4,164 shs. 09/07/10 Common Stock (B) 487 shs. 03/01/11 Common Stock (B) 458 shs. 09/07/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 310 shs. 03/01/11 3 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 1,158 shs. 09/07/10 12 * 09/07/10 and 03/01/11. MedSystems Holdings LLC A manufacturer of enteral feeding products, such as feeding tubes and other products related to assisted feeding. 13% Senior Subordinated Note due 2015 $ 08/29/08 Preferred Unit (B) 126 uts. 08/29/08 Common Unit Class A (B) 1,268 uts. 08/29/08 Common Unit Class B (B) 472 uts. 08/29/08 MEGTEC Holdings, Inc. A supplier of industrial and environmental products and services to a broad array of industries. 12% Senior Subordinated Note due 2016 $ 09/24/08 Preferred Stock (B) 107 shs. 09/24/08 Limited Partnership Interest (B) 1.40% int. 09/16/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 35 shs. 09/24/08 MicroGroup, Inc. A manufacturer of precision parts and assemblies, and a value-added supplier of metal tubing and bars. 12% Senior Subordinated Note due 2013 (D) $ * Common Stock (B) 450 shs. * - Warrant, exercisable until 2013, to purchase common stock at $.02 per share (B) 164 shs. * - * 08/12/05 and 09/11/06. 18 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Milwaukee Gear Company A manufacturer of high-precision custom gears and gear drives used by original equipment manufacturers operating in a number of industries. 13% Senior Subordinated Note due 2014 $ 07/21/08 $ $ Preferred Stock (B) 263 shs. 07/21/08 Common Stock (B) 18 shs. 07/21/08 - Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 10 shs. 07/21/08 - Momentum Holding Company A designer and supplier of upholstery fabric to commercial furniture manufacturers and architectural and design firms. Limited Partnership Interest (B) 21.23% int. 08/04/06 Warrant, exercisable until 2014, to purchase common stock at $.02 per share (B) 1,107 shs. 08/04/06 Monessen Holding Corporation A designer and manufacturer of a broad line of gas, wood, and electric hearth products and accessories. 14% Senior Subordinated Note due 2014 (D) $ 07/25/08 14% PIK Note due 2014 (D) $ 07/25/08 Warrant, exercisable until 2014, to purchase common stock at $.02 per share (B) 152 shs. 03/31/06 - Motion Controls Holdings A manufacturer of high performance mechanical motion control and linkage products. 14.25% Senior Subordinated Note due 2017 $ 11/30/10 Limited Liability Company Unit Class B-1 (B) 281,250 uts. 11/30/10 Limited Liability Company Unit Class B-2 (B) 25,504 uts. 11/30/10 NABCO, Inc. A producer of explosive containment vessels in the United States. 14% Senior Subordinated Note due 2014 (D) $ 02/24/06 - Limited Liability Company Unit (B) 825 uts. * - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 129 shs. 02/24/06 - * 02/24/06 and 06/22/07. - 19 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Nesco Holdings Corporation A sales and leasing company that provides equipment to the electric utility, telecommunications, and various other industries. 12% Senior Secured Subordinated Note due 2015 $ 08/02/07 $ $ Common Stock (B) 425,000 shs. 08/02/07 Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 119,360 shs. 08/02/07 NetShape Technologies, Inc. A manufacturer of powder metal and metal injection molded precision components used in industrial, consumer, and other applications. 12% Senior Subordinated Note due 2014 $ 02/02/07 Limited Partnership Interest of Saw Mill PCG Partners LLC (B) 2.73% int. 02/01/07 - Limited Liability Company Unit Class D of Saw Mill PCG Partners LLC (B) 15 uts. * - Limited Liability Company Unit Class D-1 of Saw Mill PCG Partners LLC (B) 211 uts. 09/30/09 - Preferred Stock Class A (B) 1 sh. 12/18/08 - Preferred Stock Class A-1 (B) 18 shs. 09/30/09 - Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 91 shs. 02/02/07 - * 12/18/08 and 09/30/09. Newark Group, Inc. A major producer of paper products from recycled materials. Common Stock (B) 134,520 shs. 09/02/10 Nicoat Acquistions LLC A manufacturer of water-based and ultraviolet coatings for high-performance graphic arts, packaging and other specialty coating applications. 12.5% Senior Subordinated Note due 2016 $ 11/05/10 Limited Liability Company Unit Series B (B) 51,724 uts. 11/05/10 Limited Liability Company Unit Series B - OID (B) 104,792 uts. 11/05/10 Limited Liability Company Unit Series F (B) 156,516 uts. 11/05/10 - 20 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units orOwnership Percentage Acquisition Date Cost Fair Value Northwest Mailing Services, Inc. A producer of promotional materials for companies that use direct mail as part of their customer retention and loyalty programs. 12% Senior Subordinated Note due 2016 $ * $ $ Limited Partnership Interest (B) 3,287 uts. * Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 4,920 shs. * * 07/09/09 and 08/09/10. NT Holding Company A leading developer, manufacturer and provider of medical products used primarily in interventional pain management. 13.5% Senior Subordinated Note due 2019 $ 02/02/11 Common Stock (B) 351 shs. 02/02/11 Warrant, exercisable until 2021, to purchase common stock at $.01 per share (B) 176 shs. 02/02/11 2 Nyloncraft, Inc. A supplier of engineered plastic components for the automotive industry. Convertible Preferred Stock A (B) 1,000 shs. 01/28/02 Common Stock (B) 312,500 shs. 01/28/02 Warrant, exercisable until 2012, to purchase common stock at $.01 per share (B) 243,223 shs. 01/28/02 O E C Holding Corporation A provider of elevator maintenance, repair and modernization services. 13% Senior Subordinated Note due 2017 $ 06/04/10 Preferred Stock Series A (B) 1,661 shs. 06/04/10 Preferred Stock Series B (B) 934 shs. 06/04/10 9 Common Stock (B) 1,032 shs. 06/04/10 OakRiver Technology, Inc. Designs, engineers and assembles high precision automated process equipment for the medical device industry with a focus on defibrillators and stents. Common Stock (B) 322,307 shs. 01/03/06 Warrant, exercisable until 2013, to purchase common stock at $.01 per share (B) 75,378 shs. 01/03/06 21 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Ontario Drive & Gear Ltd. A manufacturer of all-wheel drive, off-road amphibious vehicles and related accessories. Limited Liability Company Unit (B) 3,667 uts. 01/17/06 $ $ Warrant, exercisable until 2013, to purchase common stock at $.01 per share (B) 619 shs. 01/17/06 P K C Holding Corporation A manufactuer of plastic film and badges for the general industrial, medical, and food industries. 14% Senior Subordinated Note due 2016 $ 12/21/10 Preferred Stock Class A (B) 54 shs. 12/21/10 Common Stock (B) 54 shs. 12/21/10 - P P T Holdings LLC A high-end packaging solutions provider that targets customers who have multiple packaging needs, require a high number of low volume SKUs, short lead times, technical expertise, and overall supply chain management. 15% Senior Subordinated Note due 2017 $ 12/20/10 Limited Liability Company Unit Class A (B) 99 uts. 12/20/10 Limited Liability Company Unit Class B (B) 99 uts. 12/20/10 Pacific Consolidated Holdings LLC A manufacturer of rugged, mobile liquid and gaseous oxygen and nitrogen generating systems used in the global defense, oil and gas, and medical sectors. 14% Senior Subordinated Note due 2012 $ 04/27/07 5% Senior Subordinated Note due 2012 $ 07/21/10 Preferred Shares Series E (B) 79,688 uts. 07/21/10 - - Limited Liability Company Unit (B) 1,754,707 uts. 04/27/07 - Paradigm Packaging, Inc. A manufacturer of plastic bottles and closures for the nutritional, pharmaceutical, personal care, and food packaging markets. 12% Senior Subordinated Note due 2011 $ 12/19/00 Warrant, exercisable until 2011, to purchase common stock at $.01 per share (B) 372 shs. 12/21/00 Pearlman Enterprises, Inc. A developer and distributor of tools, equipment, and supplies to the natural and engineered stone industry. Preferred Stock Series A (B) 2,334 shs. 05/22/09 - Preferred Stock Series B (B) 13,334 shs. 05/22/09 - Common Stock (B) 40,540 shs. 05/22/09 - - 22 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Postle Aluminum Company LLC A manufacturer and distributor of aluminum extruded products. 15% Senior Subordinated Note due 2013 $ 06/03/10 $ $ 3% Senior Subordinated PIK Note due 2014 (D) $ 10/02/06 Limited Liability Company Unit Class A (B) 1,384 uts. 10/02/06 Limited Liability Company Unit (B) 143 uts. 05/22/09 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 8,595 shs. 10/02/06 Power Services Holding Company A provider of industrial motor repair services, predictive and preventative maintenance, and performance improvement consulting serving the petrochemical, mining, power generation, metals, and paper industries. 12% Senior Subordinated Note due 2016 $ 02/11/08 Limited Partnership Interest (B) 23.70% int. 02/11/08 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 1,322 shs. 02/11/08 Precision Wire Holding Company A manufacturer of specialty medical wires that are used in non-elective minimally invasive surgical procedures. 14.25% Senior Subordinated Note due 2016 $ 11/12/09 Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 206 shs. 11/12/09 Qualis Automotive LLC A distributor of aftermarket automotive brake and chassis products. Common Stock (B) 354,167 shs. 05/28/04 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 377,719 shs. 05/28/04 R A J Manufacturing Holdings LLC A designer and manufacturer of women’s swimwear sold under a variety of licensed brand names. 14.5% Senior Subordinated Note due 2014 $ 12/15/06 Limited Liability Company Unit (B) 2,828 uts. 12/15/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 3 shs. 12/15/06 23 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value R E I Delaware Holding, Inc. An engineer and manufacturer of highly complex, close tolerance components, assemblies, tooling and custom automation equipment primarily for aerospace, medical and defense/radar markets. 12% Senior Subordinated Note due 2016 $ 01/18/08 $ $ Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 6 shs. 01/18/08 Royal Baths Manufacturing Company A manufacturer and distributor of acrylic and cultured marble bathroom products. 12.5% Senior Subordinated Note due 2011 $ 11/14/03 Warrant, exercisable until 2011, to purchase common stock at $.01 per share (B) 140 shs. 11/14/03 Safety Speed Cut Manufacturing Company, Inc. A manufacturer of vertical panel saws and routers for the woodworking industry. Class B Common Stock (B) 1,480 shs. 06/02/99 Savage Sports Holding, Inc. A manufacturer of sporting firearms. 12% Senior Subordinated Note due 2012 $ 09/10/04 Preferred Stock Series A (B) 66 shs. 05/28/10 Common Stock (B) 612 shs. * Warrant, exercisable until 2012, to purchase common stock at $.01 per share (B) 134 shs. 09/10/04 * 09/10/04 and 10/05/07. Sencore Holding Company A designer, manufacturer, and marketer of decoders, receivers and modulators sold to broadcasters, satellite, cable and telecom operators for encoding/decoding analog and digital transmission video signals. 12.5% Senior Subordinated Note due 2014 (D) $ 01/15/09 Common Stock (B) 131 shs. 01/15/09 - Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 282 shs. 01/15/09 - 24 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Smart Source Holdings LLC A short-term computer rental company. 12% Senior Subordinated Note due 2015 $ * $ $ Limited Liability Company Unit (B) 619 uts. * Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 157 shs. * * 08/31/07 and 03/06/08. Snacks Parent Corporation The worlds largest provider of trail mixes and a leading provider of snack nuts, dried fruits, and other healthy snack products. 13% Senior Subordinated Note due 2017 $ 11/12/10 Preferred Stock A (B) 3,395 shs. 11/12/10 Preferred Stock B (B) 1,575 shs. 11/12/10 Common Stock(B) 19,737 shs. 11/12/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 5,418 shs. 11/12/10 54 Spartan Foods Holding Company A manufacturer of branded pizza crusts and pancakes. 12.25% Senior Subordinated Note due 2017 $ 12/15/09 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 257 shs. 12/15/09 Specialty Commodities, Inc. A distributor of specialty food ingredients. 13.25% Senior Subordinated Note due 2016 $ 10/23/08 Common Stock (B) 30,000 shs. 10/23/08 Warrant, excercisable until 2018, to purchase common stock at $.01 per share (B) 11,054 shs. 10/23/08 Stanton Carpet Holding Company A designer and marketer of high and mid-priced decorative carpets and rugs. 12.13% Senior Subordinated Note due 2014 $ 08/01/06 Common Stock (B) 311 shs. 08/01/06 Warrant, exercisable until 2014, to purchase common stock at $.02 per share (B) 104 shs. 08/01/06 Sundance Investco LLC A provider of post-production services to producers of movies and television shows. Limited Liability Company Unit Class A (B) 6,429 shs. 03/31/10 - - 25 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Cost Fair Value Sunrise Windows Holding Company A manufacturer and marketer of premium vinyl windows exclusively selling to the residential remodeling and replacement market. 14% Senior Subordinated Note due 2017 $ 12/14/10 $ $ Common Stock (B) 115 shs. 12/14/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 112 shs. 12/14/10 1 Synteract Holdings Corporation A provider of outsourced clinical trial management services to pharmaceutical and biotechnology companies. 14.5% Senior Subordinated Note due 2016 $ 09/02/08 Redeemable Preferred Stock Series A (B) 1,280 shs. 09/02/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 12,803 shs. 09/02/08 - T H I Acquisition, Inc. A machine servicing company providing value-added steel services to long steel products. 12% Senior Subordinated Note due 2016 $ 01/14/08 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 9 shs. 01/14/08 Telecorps Holdings, Inc. A provider of equipment and services to producers of television shows and motion pictures. 12.75% Senior Subordinated Note due 2016 $ * Common Stock (B) 270 shs. 09/02/09 - Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 7,906 shs. * - * 05/20/09 and 09/02/09. Terra Renewal LLC A provider of wastewater residual management and required environmental reporting, permitting, nutrient management planning and record keeping to companies involved in poultry and food processing. 12% Senior Subordinated Note due 2014 (D) $ * 6.79% Term Note due 2012 (C) $ * Common Stock Class B 55 shs. * - - Limited Partnership Interest of Saw Mill Capital Fund V, LLC (B) 3.97% int. ** - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 72 shs. 04/28/06 - * 04/28/06 and 09/13/06. ** 03/01/05 and 10/10/08. 26 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Torrent Group Holdings, Inc. A contractor specializing in the sales and installation of engineered drywells for the retention and filtration of stormwater and nuisance water flow. 14.5% Senior Subordinated Note due 2013 (D) $ 10/26/07 $ $ - Series B Preferred Stock (B) 182 shs. 03/31/10 - - Common Stock (B) 515 shs. 03/31/10 - - Total E & S, Inc. A manufacturer of a wide variety of equipment used in the oil and gas industry. 10.5% Senior Secured Term Note due 2013 $ 03/02/07 13% Senior Subordinated Note due 2014 (D) $ 03/02/07 Transpac Holding Company A designer, importer and wholesaler of home décor and seasonal gift products. 12% Senior Subordinated Note due 2015 (D) $ 10/31/07 Common Stock (B) 209 shs. 10/31/07 Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 94 shs. 10/31/07 Tranzonic Companies (The) A producer of commercial and industrial supplies, such as safety products, janitorial supplies, work apparel, washroom and restroom supplies and sanitary care products. 13% Senior Subordinated Note due 2013 $ 02/05/98 Common Stock (B) 630 shs. 02/04/98 Warrant, exercisable until 2013, to purchase common stock at $.01 per share (B) 444 shs. 02/05/98 Truck Bodies & Equipment International A designer and manufacturer of accessories for heavy and medium duty trucks, primarily dump bodies, hoists, various forms of flat-bed bodies, landscape bodies and other accessories. 12% Senior Subordinated Note due 2014 (D) $ * Preferred Stock Series B (B) 241 shs. 10/20/08 - Common Stock (B) 742 shs. * - Warrant, exercisable until 2013, to purchase common stock at $.02 per share (B) 153 shs. * - Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 1,054 shs. 10/20/08 - - * 07/19/05 and 12/22/05. 27 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value TruStile Doors, Inc. A manufacturer and distributor of interior doors. Limited Liablity Company Unit 11,775 uts. 02/28/11 $ $ Warrant, exercisable until 2013, to purchase common stock at $.01 per share (B) 5,781 shs. 04/11/03 - U M A Enterprises, Inc. An importer and wholesaler of home décor products. 15% Senior Subordinated Note due 2015 $ 02/08/08 Convertible Preferred Stock (B) 887 shs. 02/08/08 U-Line Corporation A manufacturer of high-end, built-in, undercounter ice making, wine storage and refrigeration appliances. 12.5% Senior Subordinated Note due 2012 $ 04/30/04 Common Stock (B) 182 shs. 04/30/04 Warrant, exercisable until 2012, to purchase common stock at $.01 per share (B) 230 shs. 04/30/04 Visioneering, Inc. A designer and manufacturer of tooling and fixtures for the aerospace industry. 10.5% Senior Secured Term Loan due 2013 $ 05/17/07 13% Senior Subordinated Note due 2014 $ 05/17/07 18% PIK Convertible Preferred Stock (B) 37,381 shs. 03/13/09 - Common Stock (B) 123,529 shs. 05/17/07 - Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 35,006 shs. 05/17/07 - Vitex Packaging Group, Inc. A manufacturer of specialty packaging, primarily envelopes and tags used on tea bags. 10% Senior Subordinated PIK Note due 2011 $ 10/29/09 5% Senior Subordinated PIK Note due 2011 (D) $ 06/30/07 Class B Unit (B) 767,881 uts. 10/29/09 - Class C Unit (B) 850,000 uts. 10/29/09 Limited Liability Company Unit Class A (B) 723,465 uts. * Limited Liability Company Unit Class B (B) 182,935 uts. 07/19/04 - * 07/19/04 and 10/29/09. 28 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Wellborn Forest Holding Company A manufacturer of semi-custom kitchen and bath cabinetry. 12.13% Senior Subordinated Note due 2014 $ 11/30/06 $ $ Common Stock (B) 191 shs. 11/30/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 95 shs. 11/30/06 Wheaton Holding Corporation A distributor and manufacturer of laboratory supply products and packaging. 13% Senior Subordinated Note due 2017 $ 06/08/10 Preferred Stock Series B (B) 2,109 shs. 06/08/10 21 Common Stock (B) 1,058 shs. 06/08/10 11 Whitcraft Holdings, Inc. A leading independent manufacturer of precision formed, machined, and fabricated flight-critical aerospace components. 12% Senior Subordinated Note due 2018 $ 12/16/10 Common Stock (B) 616 shs. 12/16/10 Warrant, exercisable until 2015, to purchase common stock at $.02 per share (B) 166 shs. 12/16/10 2 Workplace Media Holding Company A direct marketer specializing in providing advertisers with access to consumers in the workplace. 13% Senior Subordinated Note due 2015 (D) $ 05/14/07 Limited Partnership Interest (B) 23.16% int. 05/14/07 - Warrant, exercisable until 2015, to purchase common stock at $.02 per share (B) 88 shs. 05/14/07 - Xaloy Superior Holdings, Inc. A provider of melt processing components and ancillary equipment for both plastic injection molding and extrusion applications. 15.5% Senior Subordinated Note due 2015 (D) $ 09/08/08 Common Stock (B) 283 shs. 09/08/08 Total Private Placement Investments (E) 29 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Interest Rate Due Date Shares or Principal Amount Cost Market Value Rule 144A Securities - 5.29%: Bonds - 5.24% Cemex Finance LLC % 12/14/16 $ $ $ Chemtura Corporation 09/01/18 Clean Harbors, Inc. 08/15/16 Coffeyville Resources LLC 04/01/15 Evertec, Inc. 10/01/18 First Data Corporation 06/15/19 FMG Resources 11/01/15 Georgia Gulf Corporation 01/15/17 Goodrich Petroleum Corporation 03/15/19 HCA Holdings, Inc. 05/15/21 Headwaters, Inc. 04/01/19 Hertz Corporation 10/15/18 Huntington Ingalls Indus 03/15/21 Inergy, L.P. 10/01/18 Michael Foods, Inc. 07/15/18 Mylan, Inc. 11/15/18 Nexeo Solutions LLC 03/01/18 Packaging Dynamics Corporation of America 05/01/16 Pinafore LLC 10/01/18 Precision Drilling Corporation 11/15/20 SandRidge Energy, Inc. 06/01/18 Spectrum Brands, Inc. 06/15/18 Tutor Perini Corporation 11/01/18 Valeant Pharmaceuticals International 10/01/17 Valeant Pharmaceuticals International 10/01/20 Visteon Corporation 04/15/19 Venoco, Inc. 02/15/19 Total Bonds Convertible Preferred Stock - 0.00% ETEX Corporation (B) - - Total Convertible Preferred Stock - - 30 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Shares Cost Value Preferred Stock - 0.05% Ally Financial $ $ TherOX, Inc. (B) - - Total Preferred Stock Common Stock - 0.00% Touchstone Health Partnership (B) - - Total Common Stock - - Total Rule 144A Securities Total Corporate Restricted Securities $ $ 31 CONSOLIDATEDSCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Public Securities - 7.53%: (A) Interest Rate Due Date Shares or Principal Amount Cost Market Value Bonds - 7.12% Affinia Group, Inc. % 11/30/14 Alere, Inc. 05/15/16 Alliant Techsystems, Inc. 04/01/16 American Axle & Manufacturing Holding, Inc. 03/01/17 Atlas Pipeline Partners 12/15/15 Ball Corporation 05/15/21 B E Aerospace, Inc. 10/01/20 Berry Plastics Corporation(C) 02/15/15 Chaparral Energy, Inc. 02/01/17 Citigroup, Inc. 05/01/15 Crosstex Energy L.P. 02/15/18 Easton-Bell Sports, Inc. 12/01/16 Energy Future Holdings 01/15/20 Energy Transfer Equity LP 10/15/20 Fidelity National Information 07/15/17 Fidelity National Information 07/15/20 Harrah’s Operating Co. 06/01/17 Health Management Association 04/15/16 Intelsat Bermuda Ltd. 06/15/16 International Coal Group, Inc. 04/01/18 Kar Holdings, Inc. 05/01/14 Landry’s Restaurants, Inc. 12/01/15 Libbey Glass, Inc. 02/15/15 LIN Television Corporation 05/15/13 Nexstar Broadcasting Group, Inc. 04/15/17 Nortek, Inc. 12/01/13 Omnicare, Inc. 06/01/20 Pinnacle Foods Finance LLC 04/01/15 Pregis Corporation 10/15/13 Quebecor Media, Inc. 03/15/16 Quiksilver, Inc. 04/15/15 RailAmerica, Inc. 07/01/17 Sprint Nextel Corporation 12/01/16 Tekni-Plex, Inc. 11/15/13 Trimas Corporation 02/01/15 United Rentals, Inc. 06/15/16 Total Bonds 32 CONSOLIDATEDSCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Corporate Public Securities: (A) (Continued) Shares Market Cost Value Common Stock - 0.41% Bally Total Fitness Holding Corporation (B) 29 $
